g 5 l 703 / O)
Rec§lv§@m

Abel Acosta, Clerk cOURT©FCRW\NALABBEN.-,S
Court of Criminal Appeals of Texas z

P.O. Box 12308, Capital Station AUG lgzmé
Austin, TX 78711

Re: Tr.'ct. No. 26,307-13-1'4-1; ' Abe\ACOSfa,C|€|‘k

Claim for Relief; Plain Error

Clerk Acosta,
This judgment was no good from day one, so laches does not
apply. Being a minor in a case gives the juvenile Court juris-

diction. Therefore, the judgment is VOID.

It is my right of personal liberty guaranteed by the Bill
`of Rights and by the 13th, 14th, 15th, and 19th Amendments -
the right of due process, and the right of equal protection

under the law.

The Court clearly made an error in not recognizing my age
and failure to correct it mould infringe my due-process rights

and damage the integrity of the judicial process.

Kindly direct all correspondence to me at:

Ricky Spratling

Fed. ID No. 19269-078
FCI-Bastrop

"Travis Unit"

P.O. Box 1010
Bastrop, TX 78602

Sincerely,

 
   

Sp atling